 
EXHIBIT 10.24



  BLONDER TONGUE LABORATORIES, INC.
2005 DIRECTOR EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
 
THIS AGREEMENT is made and entered into as of this ______ day of _____________
by and between BLONDER TONGUE LABORATORIES, INC., a Delaware corporation (the
“Company”) and _______________ (the “Optionee”).


BACKGROUND
 
The Optionee is an Eligible Director of the Company whose continued services are
considered essential to the Company’s sustained progress.  The Company has
adopted the Blonder Tongue Laboratories, Inc. 2005 Director Equity Incentive
Plan (the “Plan”) for the purpose of encouraging equity ownership in the Company
by outside directors of the Company.  Pursuant to and in accordance with the
Plan, the Company desires to grant to the Optionee an option to purchase shares
of the Company’s common stock as more fully set forth below.  Capitalized terms
used in this Agreement, and not otherwise defined herein, shall have the
meanings ascribed to them in the Plan.
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, and intending to be legally bound, it is agreed as follows:
 
1.           Option to Purchase Shares.  The Company hereby grants to the
Optionee an Option (the “Option”), pursuant to the Plan, to purchase up to
________________ (___________) shares of the Company’s common stock (the
“Stock”).  The Option Price for each share of Stock shall be
____________________Dollars and ______________ Cents ($______), which is
acknowledged to be 100% of the Fair Market Value of each share of Stock as of
the date hereof.  The Option shall be exercisable for the number of shares of
Stock and during the specific exercise periods (“Exercise Period(s)”) set forth
in the following table:
 
Number of Shares
Exercise Period
   
_______________________ (___________) Shares
________________1 through ______________

 
2.           Manner of Exercise and Terms of Payment.  The Option may be
exercised in whole or in part, subject to the limitations set forth in this
Agreement, upon delivery to the Company of timely written notice of exercise,
accompanied by full payment of the Option Price for the shares of Stock with
respect to which the Option is exercised.  Full payment shall be in cash or, if
and as permitted by the Board in its sole discretion:  (i) by tendering stock of
the Company or (ii) by withholding stock subject to the Option, all as provided
in the Plan.


3.           Termination of Option.
 
(a)          Expiration or Termination of Service on the Board.  Except as
specifically provided in Sections 3(b), 3(c) and 6(b) hereof, the Option granted
hereunder shall terminate as of the close of business on the earliest to occur
of the date of (i) expiration of the Option Exercise Period, (ii) an event of
default or breach by the Optionee of the terms and conditions of this Agreement
or (iii) termination of the Optionee’s service on the Board for cause.  If the
Optionee’s service on the Board is terminated other than for cause, death (as
provided in subsection (b) below), or retirement or disability (both as provided
in subsection (c) below), the Optionee must exercise the Option, if at all and
to the extent then exercisable, within thirty-six months from the date of such
termination, in accordance with the terms of the Plan and this Agreement.
 
(b          Death of Optionee.  If the Optionee dies prior to the exercise of
the Option in full, the Option may be exercised by the Optionee’s executors,
administrators or heirs within one year after the date of the Optionee’s death,
provided death occurred during the Optionee’s service on the Board, or within
three months following the termination of such service, by reason of the
Optionee’s retirement after reaching the age of 65 years or the Optionee’s
retirement after becoming permanently disabled.  Such Option may be so exercised
by the Optionee’s executors, administrators or heirs only with respect to that
number of shares of Stock which the Optionee had an Option to purchase and only
to the extent that the Option was exercisable (but had not theretofore been
exercised) as of the date of the earlier of the (i) retirement of the Optionee
after reaching the age of 65 years or after becoming permanently disabled, or
(ii) death of the Optionee.  In no event may the Option be exercised at any time
after the expiration of the Exercise Period stated in Section 1 hereof.
 

--------------------------------------------------------------------------------

1 The Exercise Period for these options shall commence on the Accelerate Date,
if earlier.  The “Acceleration Date” is 12:01 a.m. on the date of termination of
Optionee’s service on the Board by reason of Optionee’s retirement after
reaching the age of 65 years, or by reason of Optionee’s retirement after
becoming permanently disabled.
 

--------------------------------------------------------------------------------


 
(c)          Retirement or Disability.  If the Optionee’s service on the Board
is terminated, prior to the exercise of the Option in full, by reason of the
Optionee’s retirement after reaching the age of 65 years or by reason of the
Optionee’s retirement after becoming permanently disabled, the Optionee shall
have the right, during the period ending thirty-six months after the date of the
Optionee’s termination of service on the Board, to exercise the Option.  Such
Option may be so exercised by the Optionee only with respect to that number of
shares of Stock which the Optionee had an Option to purchase and only to the
extent that the Option was exercisable (but had not theretofore been exercised)
as of the date of the earlier of (i) the retirement of the Optionee after
reaching the age of 65 years or (ii) the date the Optionee becomes permanently
disabled.  In no event may the Option be exercised after the expiration of the
Exercise Period stated in Section 1 hereof.
 
4.           Rights as Shareholder.  The Optionee or a permitted transferee of
an Option shall have no rights as a shareholder of the Company with respect to
any shares of Stock subject to such Option prior to the purchase of such shares
of Stock by exercise of such Option as provided in the Plan.
 
5.           Delivery of Stock Certificates.  The Company shall not be required
to issue or deliver any certificate for shares of Stock purchased upon the
exercise of all or any portion of the Option granted hereunder prior to the
fulfillment of any of the following conditions which may, from time to time, be
applicable to the issuance of the Stock:
 
(a)          Listing of Shares.  The admission of such shares of Stock to
listing on (i) all stock exchanges on which the Stock of the Company is then
listed or (ii) the NASDAQ.
 
(b)          Registration and/or Qualification of Shares.  The completion of any
registration or other qualification of such shares of Stock under any federal or
state securities laws or under regulations promulgated by the Securities and
Exchange Commission or any other federal or state governmental regulatory body
which the Board deems necessary or advisable.  The Company shall in no event be
obligated to register any securities pursuant to the Securities Act of 1933 (as
now in effect or as hereafter amended) or to take any other action in order to
cause the issuance and delivery of such certificates to comply with any such
law, regulations or requirement.
 
(c)          Approval or Clearance.  The obtaining of any approval or clearance
from any federal or state governmental agency which the Board shall determine to
be necessary or advisable.
 
(d)          Reasonable Lapse of Time.  The lapse of such reasonable period of
time following the exercise of the Option as the Board may establish from time
to time for reasons of administrative convenience.
 
6.            Certain Corporate Events.
 
(a)           Anti-Dilution.  Except as otherwise expressly provided herein, if
the outstanding shares of common stock are hereafter changed or converted into,
or exchanged or exchangeable for, a different number or kind of shares or other
securities of the Company or of another corporation by reason of a
reorganization, merger, consolidation, recapitalization, reclassification or
combination of shares, stock dividend, stock split or reverse stock split,
appropriate adjustment shall be made by the Board in the number of shares and
kind of stock subject to the unexercised portion, if any, of the Option granted
hereunder, to the end that the proportionate interest of the Optionee shall be
maintained as before the occurrence of such event.
 
(b)           Non-survival of Company.  In the event of a dissolution or
liquidation of the Company or any merger or combination in which the Company is
not a surviving corporation, the outstanding portion, if any, of the Option
granted hereunder shall terminate, but the Optionee shall have the right,
immediately prior to such event, to exercise the Option, in whole or in part, to
the extent that such Option is then otherwise exercisable and has not previously
been exercised; provided, however, that upon the occurrence of any such event,
the Board may modify the Option granted hereunder so as to accelerate, as a
consequence of such transaction, the vesting of the Optionee’s right to exercise
such Option.
 

--------------------------------------------------------------------------------


 
(c)          Change in Control.  In the event of any contemplated transaction
which may constitute a change in control of the Company, the Board may modify
the Option granted hereunder so as to accelerate, as a consequence of such
transaction, the vesting of the Optionee’s right to exercise such Option.  For
this purpose, “change in control of the Company” means a change in control of
such nature that it would be required to be reported to the Securities and
Exchange Commission pursuant to Schedule 14A of Regulation 14A or any successor
provision (whether or not the Company is then subject to such reporting
requirements).  A change of control will be deemed to have occurred if any
person, other than persons or entities who on the date hereof are the
“beneficial owners” (as determined pursuant to Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934), directly or indirectly, of securities of the
Company representing 10% or more of the combined voting power of the Company’s
then outstanding securities, is or becomes the “beneficial owner” of 25% or more
of the combined voting power of the outstanding securities of the Company or if
during two consecutive year periods, the directors at the beginning of such
periods cease for any reason during the two-year period to constitute a majority
of the Board of Directors of the Company.
 
7.           Agreement Subject to Plan.  No term or condition of this Agreement
shall be construed or interpreted in a manner contrary to the purposes and
provisions of the Plan, a copy of which may be obtained from the Secretary of
the Company.  Any question of interpretation arising under the Plan or this
Agreement shall be resolved by the Board.
 
8.           Investment Representation.
 
(a)         The Optionee acknowledges that the Option has not been, and the
Stock may not upon issuance be registered under the Securities Act of 1933, as
amended (the “Act”).  The Optionee represents and warrants to the Company that
the Optionee is acquiring this Option and the Stock upon exercise of the Option
for the Optionee’s own account for the purpose of investment and not with a view
toward resale or other distribution thereof in violation of the Act.  The
Optionee acknowledges that the effect of these representations and warranties is
that the economic risk of the investment in the Option and Stock may be borne by
the Optionee for an indefinite period of time.  This representation and warranty
shall be deemed to be a continuing representation and warranty and shall be in
full force and effect upon such exercise of the Option granted hereby.
 
(b)         The Company may place a legend on each certificate for the Stock
issued pursuant hereto, or any certificate issued in exchange therefor, stating,
if such be the case, that such securities are not registered under the Act and
setting forth or referring to the restriction on transferability and sale
thereof imposed by the Act or any applicable state securities law.
 
9.           Restrictions on Transfers.  The Option granted hereunder may not be
transferred by the Optionee.  Subject to the provisions of Section 3(b) hereto,
the Option shall be exercisable only by the Optionee during the Optionee’s
lifetime.
 
10.           Miscellaneous.
 
(a)           All notices provided for or contemplated herein shall be addressed
as follows:
 
If to the Company:
Blonder Tongue Laboratories, Inc.
 
One Jake Brown Road
 
Old Bridge, New Jersey 08857
 
Attn.:         Board of Directors--Amended and Restated 1996 Director
 
Option Plan
If to the Optionee:
______________
 
______________
 
______________
   

or to such other addresses as the parties may specify in writing.
 
(b)           This Agreement does not confer upon or give to the Optionee any
right to continued service on the Board for any period of time, or at any
particular rate of compensation, or with any other benefits whatsoever, and does
not in any way affect the right of the shareholders of the Company to terminate
the Optionee’s service on the Board.
 

--------------------------------------------------------------------------------


 
(c)           This Agreement shall be construed in accordance with the laws of
the State of Delaware.
 
IN WITNESS WHEREOF, the undersigned have executed, or have caused this Agreement
to be executed, as of the day and year first above written.
 
BLONDER TONGUE LABORATORIES, INC.
OPTIONEE
       
By:___________________________________
                                                                           
 James A. Luksch, Chief Executive Officer
______________________



 

 
 
 
 

--------------------------------------------------------------------------------